Mr. Brmghurst thereupon asked that a juror be withdrawn and that the plaintiff have leave to amend her declaration in conformity with the above facts.
Lore, C. J.:
We decline to withdraw a juror and amend the declaration. The case does not present such facts as would warrant us in granting your application.
The allegations of the declaration go to the damage of the persons in possession of the premises only, while the evidence shows the plaintiff not to be in possession of any part of the premises.
On the application of plaintiff’s counsel, the case is discontinued.